Motion Granted and Order filed February 27, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00856-CR
                                  ____________

                    CHARLES RAY ANDRUS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Cause No. 0982427

                                    ORDER

      On November 30, 2017, this court issued its opinion dismissing this appeal.
On December 21, 2017, appellant was granted an extension of time to file a
petition for discretionary review with the Court of Criminal Appeals through
March 3, 2018. See Tex. R. App. P. 68.2. Appellant subsequently filed a petition
for discretionary review on February 14, 2018.
      On January 26, 2018, the clerk of this court issued mandate in accordance
with its judgment to the clerk of the court below, Chris Daniel, District Clerk of
Harris County, Texas. On February 7, 2018, appellant filed a motion requesting
that the mandate in this cause be recalled. The issuance of mandate in this appeal
was premature. See Tex. R. App. P. 18.1(a). We have plenary power to recall our
mandate. Tex. R. App. P. 19.3(b). Accordingly, appellant’s motion is granted.

      The court orders the mandate recalled from the District Clerk of Harris
County, Texas.

                                 PER CURIAM

Panel consists of Justices Christopher, Donovan, and Jewell.